UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-8061



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JAMES LOUIS JONES,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:04-cr-00249-LMB)


Submitted:   April 11, 2007                   Decided:   May 8, 2007


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Louis Jones, Appellant Pro Se.   Erik Russell Barnett,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James Louis Jones appeals the district court’s order

denying his motion for modification of his sentence.               On appeal,

Jones abandons the claims raised below and asserts only grounds not

presented to the district court. Claims raised initially on appeal

are not entitled to appellate review.             Muth v. United States, 1

F.3d 246, 250 (4th Cir. 1993).        Accordingly, we affirm the order of

the district court.          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented    in   the

materials     before   the    court   and     argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                      - 2 -